UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-6541



In Re:   RALPH H. COWGILL,

                                                           Petitioner.




      On Petition for Writ of Habeas Corpus.     (CA-02-263-6)


Submitted:   September 29, 2004            Decided:   October 19, 2004


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ralph H. Cowgill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ralph H. Cowgill filed a petition for an original writ of

habeas   corpus      challenging   his    federal   conviction    for   mailing

threatening      communications     and     the     attendant    sixteen-month

sentence.      This court ordinarily declines to entertain original

habeas corpus petitions under 28 U.S.C. § 2241 (2000), and this

case provides no reason to depart from the general rule. Moreover,

this is the petitioner’s second habeas petition.                  Because the

interests of justice would not be served by transferring a case

that should be dismissed to the district court, we dismiss the

petition.      Cf. Fed. R. App. P. 22(a).         We further deny Cowgill’s

motions for leave to proceed in forma pauperis, to reopen pro se

cases,   and    to    charge   judges    and   court   officers    with   false

imprisonment and other alleged offenses.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          PETITION DISMISSED




                                    - 2 -